/15 SUPPLEMENT DATED DECEMBER 1, 2015 TO THE prospectus dated October 1, 2015 OF Franklin K2 Alternative Strategies Fund (Franklin Alternative Strategies Funds) The Prospectus is amended as follows: The “Fund Details – Management - Regulation under the Commodity Exchange Act” section beginning on page 42 has been revised as follows: Exclusion of Investment Manager from Commodity Pool Operator Definition With respect to the Fund, the investment manager has claimed an exclusion from the definition of “commodity pool operator” (CPO) under the Commodity Exchange Act (CEA) and the rules of the Commodity Futures Trading Commission (CFTC) and, therefore, is not subject to CFTC registration or regulation as a CPO. In addition, with respect to the Fund, the investment manager is relying upon a related exclusion from the definition of “commodity trading advisor” (CTA ) under the CEA and the rules of the CFTC. The terms of the CPO exclusion require the Fund, among other things, to adhere to certain limits on its investments in commodity futures, commodity options and swaps, which in turn include non-deliverable currency forward contracts, as further described in the Fund’s Statement of Additional Information. Because the investment manager and the Fund intend to comply with the terms of the CPO exclusion, the Fund may, in the future, need to adjust its investment strategies, consistent with its investment goal, to limit its investments in these types of instruments. The Fund is not intended as a vehicle for trading in the commodity futures, commodity options, or swaps markets. The CFTC has neither reviewed nor approved the investment manager’s reliance on these exclusions, or the Fund, its investment strategies or this prospectus. Please keep this supplement with your Prospectus for future reference. 1 This page left intentionally blank. 2
